Citation Nr: 1542500	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial rating in excess of 30 percent prior to March 29, 2011, and to a rating in excess of 70 percent from March 29, 2011, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active service from April 1968 to January 1970, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and from an October 2009 rating decision by the RO in Oakland, California. 


FINDINGS OF FACT

1.  Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.  

2.  Prior to March 22, 2011, the occupational and social impairment from PTSD more nearly approximated deficiencies in most areas.

3.  Beginning March 22, 2011, the occupational and social impairment from PTSD more nearly approximates total.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for an initial rating of 70 percent, but not higher, for PTSD have been met prior to March 22, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating of 100 percent for PTSD have been met beginning March 22, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds the Veteran was provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in July 2008 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims.

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Bilateral Hearing Loss Disability 

The Veteran asserts that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran has reported sustaining acoustic trauma while serving in the Republic of Vietnam in the form of large and small arms fire, mortar attacks, explosions, and large engine truck noise.  Further, the Veteran has reported that he first noticed decreased hearing acuity upon returning from serving in the Republic of Vietnam.

A review of the record shows that the Veteran's military occupational specialty (MOS) during active service was truck driver.  Further, the Veteran had service in the Republic of Vietnam.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service.

The Board notes that the Veteran is competent to report that he first experienced symptoms of decreased hearing acuity while he was in active service and that those symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.

Service medical records show that the Veteran was provided audiograms at his induction and separation examinations.  Audiogram results at the time of the January 1968 induction examination were:

Hertz
500
1000
2000
3000
4000
Right
-5
-5
-5
N/A
-5
Left
-5
0
0
N/A
-10

Audiogram results at the time of the January 1970 separation examination were:

Hertz
500
1000
2000
3000
4000
Right
5
5
0
15
20
Left
0
5
5
20
5

Based on the audiogram results, while the Veteran did not have hearing loss for VA purposes at the time of separation from active service, although his hearing acuity decreased while he was in active service.  

At a September 2009 VA audiology evaluation, the Veteran reported difficulty hearing that he first noticed when he returned from serving in the Republic of Vietnam.  He reported the noise exposure discussed above and was also noted to have post-service occupational noise exposure as a diesel truck driver.  Based on audiological testing, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was the result of acoustic trauma sustained in active service.  The examiner noted that the Veteran had normal audiometric findings at separation from active service and a history of occupational noise exposure subsequent to service.  

The Board finds that the September 2009 VA opinion is inadequate.  The examiner relied upon normal hearing at the time of the Veteran's separation from active service to justify the negative opinion.  However, normal hearing at separation alone cannot serve as the basis of a negative etiology opinion.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, the examiner did not address the rather significant shift the Veteran's hearing underwent while he was in active service.  Therefore, the opinion is not adequate to serve as the basis of a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify reduced hearing acuity and his statements have been found credible. 

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinion of record is not adequate evidence against the claim for service connection for bilateral hearing loss, as it does not consider all the pertinent facts and does not provide a complete, thorough, and detailed rationale supporting the conclusion reached.  The Veteran has competently and credibly reported a decrease in hearing acuity since service (following noise exposure).  He has also credibly asserted a continuity of relevant symptomatology since service.  In addition, he has current diagnoses of hearing loss in both ears that constitutes a disability for VA purposes.  38 C.F.R. § 3.385 (2014).

Accordingly, the Board finds that the evidence both for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for PTSD

The Veteran asserts that he should have a higher rating for PTSD because his social and occupational functioning is worse than contemplated by the currently assigned ratings.

At a February 2009 VA examination, the Veteran reported experiencing difficulties with irritability and anger.  He reported that he had a problem with verbally lashing out at people inappropriately.  The Veteran reported that he used alcohol to self-medicate PTSD and used to be a heavy cocaine and marijuana user.  He reported that he worked in sanitation, but that PTSD caused problems at his job.  He reported that he fought with his bosses and co-workers, was irritable, and got into arguments and disagreements with others.  The Veteran reported that he tried to avoid those kinds of problems at work, but that they always ended up happening.  He reported that he generally missed one or two days of work per month as a result of being tired and too depressed to get out of bed.  The Veteran reported experiencing sleep impairment, in that he had trouble falling and staying asleep.  He also reported experiencing nightmares and night sweats.  The Veteran reported that he had problems with memory and concentration and that he experienced difficulty focusing his attention.  He reported that if he did not write things down, he tended to forget them.  The Veteran reported that he had flashbacks of his time serving in the Republic of Vietnam and that those flashbacks were caused by certain sights, sounds, and smells that reminded him of the Republic of Vietnam.  He also reported that he had a strong startle response, especially to loud noises, and that he was hypervigilant.  He reported that he avoided watching news coverage of the current war in Iraq in addition to general numbing of his responses.  

On mental status examination, the Veteran was noted to be cooperative with the evaluation process.  He was neatly and casually dressed.  The Veteran was alert and oriented, but appeared to be mildly anxious and uncomfortable.  His eye contact was good, his thinking was clear, and his speech was normal.  The Veteran's affect was controlled and appropriate and he willingly responded to questions.  The Veteran's mood was sad and depressed.  The Veteran's memory was intact and there was no indication of hallucinations or delusions.  There was no evidence of psychotic or delusional processes.  The Veteran's attention and concentration was intact and there was no evidence of bizarre of unusual behaviors.  The Veteran's thoughts were clear, logical, goal-directed, and linear.  Insight and judgment appeared to be within normal limits and there were no gross cognitive deficits noted.  

The examiner diagnosed PTSD with secondary depression and noted that as a result of his symptoms, the Veteran had experienced significant legal, employment, and domestic problems.  The examiner noted that the Veteran's PTSD interfered with his ability to maintain interpersonal relationships, both occupationally and socially.  Specifically, the examiner noted that the Veteran's PTSD impaired his thought process which interfered with his ability to effectively communicate with others.  Additionally, the Veteran's inability to control his irritability and anger was noted to be especially problematic in relation to his ability to maintain relationships, particularly maintaining intimate relationships.  The examiner assigned a Global Assessment of Functioning scale score (GAF) of 48.

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining a rating.

At a May 2011 VA examination, the Veteran reported sleep impairment, in that he only got about three hours of sleep per night.  He reported that he had a quick temper and felt irritable on a daily basis.  The Veteran reported that he had angry outbursts toward neighbors and his supervisors at work.  The Veteran also reported that he experienced crying spells approximately two or three times per week.  The Veteran reported that he maintained a relationship with his wife and two children, but that other than that, he mostly isolated himself from others.  However, he reported that he met monthly with friends.  The Veteran reported that he stopped working at his job of 43 years approximately two months prior.  He reported that he had stopped working as a result of sleepiness, medication problems, difficulty concentrating, and stress.  He also reported that he had experienced confrontational, verbal fights with his supervisors.

On mental status examination, the Veteran was noted to be cooperative during the assessment.  The Veteran was casually dressed and maintained eye contact with the examiner.  His speech was of normal rate, volume, and tone.  The Veteran described his mood as irritable and angry.  His affect was restricted and stern.  The Veteran was fully oriented and his thought process was linear and focused.  Thought content was within normal limits and he did not endorse any psychotic symptoms, and none were observed during the examination.  Judgment and insight were fair based on ongoing engagement in mental health treatment.  Concentration appeared to be fair to poor based on his ability to track the conversation.  The Veteran's memory was fair.  The Veteran denied suicidal and homicidal ideations, plan, or intent.  There was no evidence of inappropriate behavior during the interview.  

The examiner diagnosed PTSD and depressive disorder and assigned a GAF of 55.  The examiner noted that the Veteran continued to experience depressive symptoms secondary to PTSD and that his symptoms and tolerance for stress appeared to have worsened to the extent that he stopped working.  The examiner noted that the Veteran had a diminished social and activity life as a result of isolative tendencies, diminished interest in socializing, and irritability toward others.  It was the examiner's opinion that the Veteran's PTSD made him unable to secure and maintain successfully gainful employment.  The examiner noted that the Veteran's sleep disturbance caused difficulty with concentration.  His chronic anxiety made him more sensitive to stressful environmental pressure, such as those necessary in an occupational setting.  Because of poor control of irritability and anger, he was not able to maintain appropriate workplace relationships.

At a March 2015 VA examination, the Veteran reported that he was still married to his wife of 44 years and lived with his wife and adult daughter.  He reported that his adult son lived nearby, but that they were not very close.  The Veteran reported that he experienced irritability.  The Veteran reported that he had started going on walks alone to "cool off" when arguments at home got too heated.  The Veteran reported that he remained socially isolated.  He reported that he visited with friends "every few months," but that he preferred to be alone.  The Veteran reported he spent most of his time doing yard work or going on walks.  He reported that ate at a restaurant with his wife approximately once a month and occasionally saw movies, but that being in dark and confined spaces made him anxious.  The Veteran reported that he still was not working and had not worked since he left his job in 2011 as a result of inability to cope with work stress.  The Veteran reported chronic sleep disturbance and avoidance of crowds and social gatherings.  He reported feeling anxiety on occasion.  The Veteran reported that he avoided people, places, and other things that reminded him of experiences in the Republic of Vietnam.  He reported that he had an increased startle response and that he was hypervigilant.  The Veteran reported he felt detached and estranged from others and that he was unable to experience positive emotions.  The Veteran also reported symptoms of depression, anxiety, suspiciousness, survivor's guilt, disturbances in motivation and mood, difficulty maintaining effective relationships, and difficulty adapting to stressful circumstances.  The Veteran reported that he had trouble falling and staying asleep and that he had nightmares of combat approximately two times per month.   

On mental status examination, the Veteran was casually dressed and groomed.  He was cooperative and noted to be a fair historian.  The Veteran showed no agitation or retardation in his psychomotor skills.  The Veteran's eye contact was appropriate and his speech was normal.  His mood was irritable, anxious, and sometimes depressed and his affect was flat.  The Veteran's thought process was linear and goal-directed and he denied psychotic symptoms, to include hallucinations and delusions.  The Veteran was alert and oriented and his cognitive functioning appeared to be intact.  The Veteran denied suicidal and homicidal ideations and his insight and judgment were noted to be fair.

The examiner diagnosed PTSD and noted that the Veteran had occupational and social impairment with deficiencies in most areas.  According to the examiner, the Veteran's PTSD symptoms contributed to his problems with anger and irritability which had resulted in marital conflict, limited social relationships, and prior conflicts with work supervisors.  The examiner noted that the Veteran's PTSD symptoms led to chronic sleep deprivation which resulted in daytime fatigue and problems with concentration.  

A review of the record shows that the Veteran receives periodic treatment at the VA Medical Center for PTSD.  A review of the treatment notes of record show that the Veteran routinely endorses symptoms of anger dyscontrol, sleep disturbance, interpersonal conflicts, irritability, flashbacks, nightmares, isolation, and avoidance.  In a March 2011 letter from the Veteran's VA mental health treatment provider, it was noted that the Veteran had significant symptoms of PTSD, moderate depression, high anxiety, irritability, poor anger control, difficulty with concentration and short-term memory, and difficulty with coping with stress.  It was noted that the Veteran had to leave his job on March 22, 2011, as a result of his PTSD symptoms and that it was likely that his symptoms would continue at their current level despite ongoing psychiatric treatment.   

The Veteran also receives regular mental health treatment at a local Veterans Center.  In a November 2008 letter, his treating psychiatrist, Dr. D.V., reported that the Veteran had chronic and severe PTSD with secondary depression and that his marked symptoms interfered with his life and ability to work and function.  Dr. D.V. reported that the Veteran experienced occasional auditory and visual hallucinations, intrusive memories, nightmares, sleep disturbance, avoidance, night sweats, severe depression, occasional suicidal ideations, agitation, lack of patience, irritability, angry outbursts, road rage, survivor's guilt, perpetrator's guilt, anxiety, panic attacks, difficulty dealing with people who make mistakes, isolation, alienation from others, hyperstartle response, hypervigilance, severe difficulty coping with stress, physiological reactivity, poor decision making, short-term memory problems, and difficulty concentrating and staying focused.  Dr. D.V. reported that the Veteran had trouble at work and was actually reported to miss a significant amount of work as a result of depression, lack of sleep, and an inability to cope with stress.  The Veteran was noted to have problems keeping up with his work.  The Veteran was also noted to have difficulty maintaining his relationship with his wife as he was both verbally and physically abusive toward his wife and children.  The Veteran was reported to be quiet and withdrawn and it was noted that he did not experience pleasure in things.  He did not go out to many places and usually stayed home.  He had very little motivation and he preferred to be left alone.  Dr. D.V. also noted that the Veteran had a tendency to avoid and minimize his problems.  The Veteran was noted to have a GAF of 41.  The Veteran's condition was noted to be permanent and not expected to improve.  

The Board finds that the Veteran is entitled to an initial 70 percent rating for PTSD, prior to March 22, 2011, as of January 23, 2008, the date service connection was established.  The Veteran is shown to have social and occupational impairment resulting in deficiencies in most areas prior to March 22, 2011.  The Veteran's mental health treatment providers and the September 2009 VA examiner reported that the Veteran had significant problems with irritability and anger, which made it extremely difficult for him to maintain relationships, both socially and in occupational settings.  Further, the Veteran was routinely noted to have rather significant depression and disturbances in motivation and mood and was extremely isolated from others.  He had reported symptoms of difficulty concentrating and focusing and sleep impairment that resulted in chronic sleep deprivation.  The Veteran was noted to experience panic attacks and because of difficulties with anger and irritability, he had significant impulse control.  He had a hyperstartle response, he was hypervigilant, and had occasional suicidal ideations.  Therefore, for the period prior to March 22, 2011, the Veteran's disability picture is more accurately contemplated by the criteria for a rating of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Consideration has been given to assigning a higher rating prior to March 22, 2011.  However, there is no indication from the record that the Veteran had total occupational and social impairment during that period.  The Board notes that while the Veteran experienced some difficulty in the workplace as a result of PTSD and inappropriate behavior resulting from PTSD, he was still able to maintain his job and there is no indication that it was a result of special allowances made by his employer.  Further, at a September 2009 VA examination, the Veteran reported that he went out with friends approximately monthly.  Further, there is no indication that the Veteran experienced difficulty maintaining his hygiene or that he had significant impairment in speech or thought processes, or that he exhibited obsessional or ritualistic tendencies.  While he had some trouble with concentration and memory, he was not noted to be grossly impaired in that respect and there was no indication that he presented a persistent danger to himself or others.  Therefore, the Board finds that a rating in excess of 70 percent prior to March 22, 2011, for his PTSD is not warranted because total occupational and social impairment was not shown.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board finds that the Veteran is entitled to a rating of 100 percent for PTSD beginning March 22, 2011, the date that the Veteran was required to leave his job as a result of PTSD.  The Board finds that the Veteran has been shown to have total occupational and social impairment from March 22, 2011.  In a March 2011 letter, the Veteran's VA Medical Center mental health treatment provider reported that the Veteran had to leave his job as a result of his PTSD and that despite ongoing mental health treatment, his symptoms would likely persist.  Further, at his May 2011 VA examination, the Veteran was noted to have an inability to maintain effective social and occupational relationships as a result of his irritability, anger, diminished interest in socializing, lack of motivation, and difficulty coping in stressful situations.  Further, the Veteran was noted to have few friends and was only able to maintain a relationship with his wife and one of his children.  Additionally, the May 2011 VA examiner specifically noted that the Veteran had poor concentration.  Therefore, Board finds that the Veteran's symptoms are reflective of total occupational and social impairment from March 22, 2011, and as such, a 100 percent rating is warranted from that date.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).   

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the VA Medical Center and Veterans Center mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating prior to March 22, 2011, or all the symptoms associated with a 100 percent rating beginning March 22, 2011, for PTSD.  Therefore, a finding that there is occupational and social impairment with deficiencies in most areas is sufficient to warrant a 70 percent rating prior to March 22, 2011, and a finding that there is total occupational and social impairment is sufficient to warrant a 100 percent rating beginning March 22, 2011, even though all the specific symptoms listed for 70 percent and 100 percent ratings are not manifested.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration prior to March 22, 2011.  38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  In addition, the evidence does not show frequent hospitalization beyond that envisioned by the currently assigned rating.  Therefore, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2015).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to an initial rating of 70 percent, but not higher, as of the date of service connection for PTSD and prior to March 22, 2011, is granted.

Entitlement to a 100 percent rating for PTSD beginning March 22, 2011, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


